Citation Nr: 0716934	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-14 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chondromalacia, left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to March 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the 10 percent evaluation for 
chondromalacia, right patella and denied service connection 
for chondromalacia, left knee.  The veteran contests the 
issue of service connection for chondromalacia, left knee.  

In July 2005, the veteran testified at a personal hearing 
before a Decision Review Office (DRO).  A copy of the 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for 
chondromalacia, left knee.  Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Board notes that in the June 2004 rating decision, the RO 
denied service connection for chondromalacia, left knee 
because the condition neither occurred in nor was caused by 
service.  The RO further added that the service medical 
records are negative for any diagnosis or treatment for a 
left knee condition, and despite a February 2004 VA 
outpatient treatment note documenting bilateral knee pain, 
there is no relationship to service for his left knee 
condition.  

It is noted that the veteran's service medical records 
document history and treatment for a left knee condition.  
The service medical records state that the veteran was seen 
at the podiatry clinic in December 1991, with complaints of 
bilateral knee and tibia pain.  The veteran was diagnosed 
with anterior tibial stress syndrome.  The veteran was seen 
again at the podiatry clinic in January 1992 with knee pain; 
however, no diagnosis was indicated in regards to the 
veteran's knee complaints.  Postservice medical records 
reflect multiple complaints of left knee problems, and in 
April 2004, the veteran was diagnosed with chondromalacia of 
the left knee with chronic pain of both knees.  

The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  Review of the evidentiary record shows that the 
veteran has not been afforded a Compensation and Pension 
examination in conjunction with his claim for service 
connection for chondromalacia, left knee.  The Board finds 
that a VA examination is necessary to determine whether the 
veteran's chondromalacia, left knee is related to his 
military service.

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Afford the veteran a VA examination 
to determine whether there is a causal 
nexus between his currently manifested 
chondromalacia, left knee and his active 
military service from June 1991 to March 
1992.  All indicated tests and studies 
should be conducted, and all findings 
described in detail.  The claims file 
must be made available to the examiner 
for review.  The examiner must provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or more) that the veteran's current 
chondromalaica, left knee is related to 
his active service.  The rationale for 
any conclusion reached should be 
provided.

3.  Readjudicate the veteran's claim of 
entitlement to service connection for 
chondromalacia, left knee.  If the claim 
remains denied, the veteran and his 
representative should be provided an 
appropriate SSOC, and afforded the 
opportunity to respond.  The matter 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


